Citation Nr: 1430276	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to May 1966 (to include service in Vietnam).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) (the Agency of Original Jurisdiction (AOJ)).  In September 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2011, the case was remanded for additional development.

The issue of service connection for hypertension is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the Veteran's current bilateral hearing loss disability is not shown to be related to his service.

2.  It is reasonably shown that the Veteran's tinnitus became manifest in service and has persisted since.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the claim seeking service connection for tinnitus is being granted in full, , a discussion of the impact of the VCAA on that issue is not necessary (any notice or duty to assist omission would be harmless).

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims by an October 2006 letter (prior to the July 2007 rating decision on appeal).  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed him of how VA determines disability ratings and effective dates.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

Notably, at the hearing before the undersigned the Veteran's representative acknowledged at the outset that a hearing loss disability was not manifested in service and that to substantiate that claim the Veteran needed to show a nexus between his hearing loss and his service.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The case was remanded in December 2011 to secure VA treatment records and for VA examinations; the Board finds the RO has substantially complied with the Board's prior remand.  The RO arranged for VA examinations in January 2007 and in March 2012 (pursuant to remand orders).  Although the January 2007 examination report was deemed inadequate for rating purposes, the Board finds that the March 2012 VA examination was adequate, as it reflects familiarity with the relevant medical history and includes a clear rationale to support the opinion provided.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the present claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as organic diseases of the nervous system (to include SNHL), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On service enlistment examination in May 1962, audiometry revealed that puretone thresholds, in decibels, were:







HERTZ
500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
n/a
10 (15)
LEFT
5 (20)
0 (10)
0 (10)
n/a
10 (15)

On audiological evaluation in June 1962, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
20 (30)
10 (15)
LEFT
10 (25)
0 (10)
0 (10)
10 (20)
25 (30)

On audiological evaluation in April 1964, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
10 (20)
0 (5)
LEFT
-5 (10)
-10 (0)
-10 (0)
5 (15)
20 (25)

On audiological evaluation in October 1965, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-10 (0)
-15 (-5)
10 (15)
LEFT
0 (15)
-5 (5)
-5 (5)
20 (30)
20 (25)

 On service separation examination in May 1966, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (15)
15 (20)
LEFT
-5 (10)
-5 (5)
-10 (0)
10 (20)
25 (30)

[The above figures in parentheses represent conversions of ASA units to ISO (ANSI) units and are provided for data comparison purposes].

An April 2004 VA treatment record notes the Veteran reported a history of tinnitus for several years.  In a November 2006 letter, he alleged that exposure to noise in service (repairing airplanes in Vietnam) led to his current hearing loss and tinnitus.  

On VA audiological examination in January 2007, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
55
60
LEFT
20
25
55
65
65

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The Veteran reported having hearing loss and tinnitus since service due to noise exposure from repairing aircraft.  The examiner opined that the hearing loss and tinnitus are not related to service, citing to the fact that the Veteran's separation examination audiometry was normal (which indicates there was no hearing damage during service).

At the September 2011 videoconference hearing, the Veteran described his exposure to hazardous levels of noise in service.  

In an October 2011 letter a private audiologist states (without providing rationale) that the Veteran's hearing loss and tinnitus are related to his military service.  

On October 2011 private audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
75
LEFT
55
55
75
75
80

Speech audiometry revealed speech recognition ability of 82 percent in each ear.

On March 2012 VA audiological evaluation puretone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
65
70
LEFT
40
40
70
75
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left.  The examiner opined that the Veteran's hearing loss and tinnitus are not related to service.  He acknowledged the Veteran's exposure to noise in service, but noted that enlistment and separation examinations did not show a significant threshold shift beyond normal variability, and that therefore there was no evidence that the Veteran sustained hearing damage during service.

The evidence clearly shows the Veteran currently has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385).  However, such disability was not manifested during service (as audiometry during service was within normal limits), and SNHL was not manifested in the first postservice year.  While the Veteran alleges that he has had hearing loss since service, he is not competent to establish the existence of a hearing loss disability by his own opinion, as that requires diagnostic testing.  See 38 C.F.R. § 3.385.  No other evidence in the record suggests hearing loss disability became manifest in service, or that SNHL was manifested in the first postservice year.  Therefore, service connection for a hearing loss disability on the basis that it became manifest in service and persisted or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C. § 1112) is not warranted.  Consequently, what the evidence must show to substantiate this claim is that the current bilateral hearing loss is otherwise related to the Veteran's service/exposure to noise therein.  That is a medical question and requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The only medical opinions that discuss the etiology of the hearing loss in the record are those by the January 2007 VA examiner, by the private audiologist in an October 2011 letter, and by the March 2012 VA examiner.  The January 2007 VA examiner's opinion against the claim was supported only by citation to a normal separation examination, which the Board noted in its prior remand is insufficient of itself to preclude a finding of service connection.  See Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  The October 2011 private opinion is unaccompanied by rationale, and therefore lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  In contrast, the March 2012 VA examiner's opinion against the Veteran's claim is based on a thorough examination, reflects a familiarity with the relevant medical history, and includes an adequate rationale with citation to clinical data.  Therefore, it is highly probative evidence in this matter; as there is no adequate probative evidence to the contrary, it is persuasive.  Accordingly, the preponderance of the evidence shows that the Veteran's hearing loss is not related to his service/noise trauma therein.  

As the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss began in, or is otherwise related to, his service or any noise trauma injuries therein, the benefit-of-the-doubt rule is not for application, and the appeal as to this issue must be denied.

Regarding tinnitus, the Board notes that as a layperson the Veteran is competent to report observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His lay testimony is competent evidence of a current diagnosis of tinnitus, manifestation of tinnitus during service, and continuing symptoms since.  Absent any reason to question the veracity of his statements, such testimony is credible evidence which reasonably shows that his current tinnitus had its onset during service, and has persisted since.  As the record does not show persuasive reasons to question his credibility, his testimony is accepted as factual evidence.  The requirements for establishing service connection for tinnitus are met (See 38 C.F.R. § 3.303(d)); service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  

REMAND

In its prior remand, the Board ordered the RO to secure records of physical examinations conducted by the Veteran's employer (Chevron) dating back to 1990; he had indicated in a February 2012 letter that he contacted Chevron for the records, but that they had not yet responded.  The matter of whether such records are forthcoming is not resolved, and VA's duty to assist is not yet met.  The records sought are pertinent (and may be critical) to the Veteran's claim.  Therefore, this matter must again be remanded to secure the records.  

[The Board notes that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will be considered abandoned (and the appeal in the matter will be dismissed).  See 38 C.F.R. § 3.158(a).]

The Board also notes that if records obtained pursuant to the development indicated above suggest a continuity of hypertension since the Veteran's discharge from service, another VA nexus examination would be necessary.

The case is REMANDED for the following:

1.  The RO should obtain from the Veteran identifying information and the releases necessary for VA to secure private records all physical evaluations conducted by the Veteran's employer, Chevron, beginning in 1990.  The RO must secure complete copies of all such records.

2.  If records received suggest a continuity of hypertension since the Veteran's discharge from service, the RO should arrange for the Veteran to be examined by an appropriate VA physician to determine the likely etiology of his hypertension.  In such case The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be conducted.  Based on a review of the record and interview of the Veteran, the examiner should provide an opinion indicating whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current hypertension had its onset in, or is etiologically related to, his active military service.  

The examiner must include rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim of service connection for hypertension.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


